DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.
 
Status
	Applicant’s reply dated 24 February 2022 to the previous Office action dated 24 November 2021 is acknowledged. Pursuant to amendments therein, claims 1-36, 38-40, 42-66, and 70-72 are pending in the application.
	The double patenting rejection over U.S. Patent No. 9,918,932 made in the previous Office action is withdrawn because some of the ‘932 claims do not recite all instant claim limitations such as cluster headache as claimed or patch size as claimed or substrate size as claimed or microprojection length as claimed or amount of inactive ingredient per array as claimed, but a new (modified) double patenting rejection over U.S. Patent No. 9,918,932 is made herein as set forth below.

	The double patenting rejection over copending U.S. Patent Application No. 16/454,474 made in the previous Office action is maintained as set forth below because ADAM as recited in the ‘474 claims is defined throughout the ‘474 specification as being defined by the instant claim limitations, with the exception of the rejection of canceled claim 67 which is withdrawn.

Election/Restrictions
Claims 1-25 and 42-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2019.
	Claims 26-36, 38-40, 52-66, and 70-72 are under current examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-36, 38, 62-66, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-21, 26, 33, 36, 39, and 42 of U.S. Patent No. 9,918,932.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges in the ‘932 claims and the instant claims overlap, and the coating thickness range in the ‘932 claims of about 20-80 µm is close enough to the instantly claimed range of about 100-500 µm such that a prima facie case of obviousness exists per MPEP 2144.05(I), and no surfactant of penetration enhancer is recited in the ‘932 claims.

Claims 26-34, 39-40, 52-61, 70, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/454,474 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because ADAM as claimed in the ‘474 application is defined in the specification of the ‘474 application as being encompassed by the instant claims even though the specific instant claim limitations are not explicitly recited in the ‘474 claims (i.e., the specific instant claim limitations are disclosed throughout the ‘474 specification as defining ADAM).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617